DETAILED ACTION
A complete action on the merits of claims 1-10 follows below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 201A, 201B, 202A, 202B, 203A, 203B, 301B and 303B in Figs. 2 and 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 objected to because of the following informalities:  It is suggested to change the format of claim 9 to that of claim 2 “between                                 
                                    6
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            10
                                        
                                    
                                     
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                             and                                 
                                    2.5
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            7
                                        
                                    
                                     
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            ” to be consistent.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "a porosity of between                     
                        6
                        ×
                        
                            
                                10
                            
                            
                                -
                                10
                            
                        
                         
                        
                            
                                m
                            
                            
                                2
                            
                        
                        "
                    
                . Since the word “between” indicates a value selected between two values and only one value is being claimed (no upper or lower limits indicated”, it is at most unclear if                     
                        6
                        ×
                        
                            
                                10
                            
                            
                                -
                                10
                            
                        
                         
                        
                            
                                m
                            
                            
                                2
                            
                        
                         
                    
                 is the upper limit or the lower limit. For analysis, this claim is interpreted to be similar to claim 2; however, clarification and appropriate correction is required.
Claim 6 is rejected due to dependency over claim 5.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hooven (US Patent. No. 6,086,586) in view of Scheuermann (US Pub. No. 2010/0241204).
Regarding Claim 1, Hooven teaches an electrosurgical device (Figs. 3-6), comprising:
a pair of jaws 22, 24;
at least one electrode 42, 44, 46, 48 supported by one of the pair of jaws (Figs. 3-6); and
a polymer mat positioned in covering relation a portion of the at least one electrode (Col. 4, ll. 46-53), although Hooven teaches the coating material being “polytetreflouroethylene, polypropylene-polystyrene, polycarbonate or ABS”, Hoover is silent in teaching wherein the 
In the same field of invention, Scheuermann teaches a method “coating comprises a polymeric nanofiber mesh” disposed on an electrode [0005] and further teaches “The polymeric nanofiber material may include fibers having a diameter ranging from about 10 nm to about 1,000 nm. An exemplary polymeric material from which the nanofiber mesh is derived includes polyetheretherketone ("PEEK"). Alternatively, the nanofibers may be made of polyurethane, polystryrene, polyethylene terephthalate, polymethyl methacrylate, polycarbonate, or any other known polymers that can be used in nanofibers” formed by electrospinning fibers on a conductive surface of an electrosurgical instrument, see [0054] and “The fibers can have a diameter ranging from about 0.01 .mu.m to about 10 .mu.m” in [0056].
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to add the non-stick coating material of Hooven on the surfaces of the jaw facing tissue by electrospinning fibers on the surface in view of the teachings of Scheuermann in order to create a porous structure to better aid the non-sticking property of the jaws to tissue. 
Regarding Claim 2, Hooven in view of Scheuermann teaches wherein the polymer mat has a porosity of between                         
                            6
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    10
                                
                            
                             
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     and                         
                            2.5
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                             
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     (to calculate the porosity of the polymer pore volume is divided by the total volume; thereby, as Scheuermann teaches “each of the pores has a diameter ranging from about 1 .mu.m to about 5 .mu.m.” in [0009] and “The fibers can have a diameter ranging from about 0.01 .mu.m to about 10 .mu.m” in [0056], also in view of the thickness provided in [0068] and based on the size of the tissue facing surface of Hooven where                         
                            6
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    10
                                
                            
                             
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     and                         
                            2.5
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                             
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     or it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to choose values for the pore size and total volume of the coating such that the porosity of the polymer mat would be between                         
                            6
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    10
                                
                            
                             
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     and                         
                            2.5
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                             
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233).
Regarding Claim 3, Hooven teaches wherein between 10 and 90 percent of the electrode is exposed (Fig. 5).
Regarding Claim 4, Hooven teaches a method of coating an electrosurgical device, comprising the steps of:
providing an electrosurgical device having a pair of jaws 22, 24 and at least one electrode 42, 44, 46, 48 supported by one of the pair of jaws (Figs. 3-6); and
positioning a polymer mat in covering relation a portion of the at least one electrode (Col. 4, ll. 46-53), although Hooven teaches the coating material being “polytetreflouroethylene, polypropylene-polystyrene, polycarbonate or ABS”, Hoover is silent in teaching wherein the polymer mat comprises a plurality of polymer fibers having an average width of between 1 and 100 micrometers as claimed.
In the same field of invention, Scheuermann teaches a method “coating comprises a polymeric nanofiber mesh” disposed on an electrode [0005] and further teaches “The polymeric nanofiber material may include fibers having a diameter ranging from about 10 nm to about 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to add the non-stick coating material of Hooven on the surfaces of the jaw facing tissue by electrospinning fibers on the surface in view of the teachings of Scheuermann in order to create a porous structure to better aid the non-sticking property of the jaws to tissue. 
Regarding Claim 5, Hooven teaches wherein the polymer mat has a porosity of between                         
                            6
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    10
                                
                            
                             
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     (to calculate the porosity of the polymer pore volume is divided by the total volume; thereby, as Scheuermann teaches “each of the pores has a diameter ranging from about 1 .mu.m to about 5 .mu.m.” in [0009] and “The fibers can have a diameter ranging from about 0.01 .mu.m to about 10 .mu.m” in [0056], also in view of the thickness provided in [0068] and based on the size of the tissue facing surface of Hooven where the coating is positioned, examiner takes the position that the porosity of the polymer mat is either smaller than or larger than                          
                            6
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    10
                                
                            
                             
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     and therefore meets the claimed limitation since in view of the 112 rejection above, it is at most unclear if the value should be between 0 and                         
                            6
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    10
                                
                            
                             
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     or between                         
                            6
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    10
                                
                            
                             
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     and infinite).
Regarding Claim 6, Hooven teaches wherein between 10 and 90 percent of the electrode is exposed (Fig. 5).
Regarding Claim 7, Hooven in view of Scheuermann teaches wherein the step of positioning a polymer mat in covering relation a portion of the at least one electrode comprising the step of electrospinning a polymer solution to form the plurality of polymer fibers ([0054] of Scheuermann).
Regarding Claim 8, Hooven teaches a method of preventing the adhesion of tissue to an electrosurgical device, comprising the steps of:
providing an electrosurgical device having a pair of jaws 22, 24, at least one electrode 42, 44, 46, 48  supported by one of the pair of jaws (Figs. 3-6), and a polymer mat in covering relation a portion of the at least one electrode (Col. 4, ll. 46-53), closing the electrosurgical device about a portion of tissue to be treated (Fig. 6); and
energizing the electrosurgical device to accomplish a surgical procedure without adhesion of the tissue to the electrode (“the insulating members 52, 54 comprising the tissue contacting surfaces are made of a non-stick, non -conductive material such as polytetreflouroethylene, polypropylene-polystyrene, polycarbonate or ABS. A substantially clear or transparent stick resistant insulating material permits the tissue held between the jaws to be viewed through the top or bottom surfaces of the jaw, thus allowing the operator to view the extent of tissue coagulation”, see Col. 4, ll. 46-53); however, Hoover is silent in teaching wherein the polymer mat comprises a plurality of polymer fibers having an average width of between 1 and 100 micrometers as claimed.
In the same field of invention, Scheuermann teaches a method “coating comprises a polymeric nanofiber mesh” disposed on an electrode [0005] and further teaches “The polymeric nanofiber material may include fibers having a diameter ranging from about 10 nm to about 1,000 nm. An exemplary polymeric material from which the nanofiber mesh is derived includes polyetheretherketone ("PEEK"). Alternatively, the nanofibers may be made of polyurethane, polystryrene, polyethylene terephthalate, polymethyl methacrylate, polycarbonate, or any other known polymers that can be used in nanofibers” formed by electrospinning fibers on a conductive surface of an electrosurgical instrument, see [0054] and “The fibers can have a diameter ranging from about 0.01 .mu.m to about 10 .mu.m” in [0056].
Regarding Claim 9, Hooven teaches wherein the polymer mat has a porosity of between 6E- 10m2 and 2.5E-7m2 (to calculate the porosity of the polymer pore volume is divided by the total volume; thereby, as Scheuermann teaches “each of the pores has a diameter ranging from about 1 .mu.m to about 5 .mu.m.” in [0009] and “The fibers can have a diameter ranging from about 0.01 .mu.m to about 10 .mu.m” in [0056], also in view of the thickness provided in [0068] and based on the size of the tissue facing surface of Hooven where the coating is positioned, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention that either the porosity of the polymer mat is between                         
                            6
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    10
                                
                            
                             
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     and                         
                            2.5
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                             
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     or it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to choose values for the pore size and total volume of the coating such that the porosity of the polymer mat would be between                         
                            6
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    10
                                
                            
                             
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     and                         
                            2.5
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                             
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    , since it has been held that where the general conditions of a claim 
Regarding Claim 10, Hooven teaches wherein between 10 and 90 percent of the electrode  is exposed (Fig. 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794